EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Druzbick on August 1, 2022.

The application has been amended as follows: 
Claim 25 (Currently Amended) The refrigerator according to claim 18, wherein the at least one first bar includes a plurality of the first bars or the at least one second bar includes a plurality of second bars, wherein the main support connects at least two or more bars of the plurality of the first bars or the main support connects at least two or more bars of the plurality of the second bars.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figures 14-15, the reference characters “341” have been amended to account for the first and second plates “10” & “20” (see the attached new marked-up approved copy).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes in compliance with 37 CFR 1.121(d).

EXAMINER’S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Election/Restrictions
Claims 1 & 18 allowable. The restriction requirement between the Species A-H, as set forth in the Office action mailed on January 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Information Disclosure Statement
The information disclosure statement (IDS’s) submitted on April 1, 2022, June 1, 2022, July 6, 2022 & July 22, 2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
August 1, 2022

/James O Hansen/Primary Examiner, Art Unit 3637